NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         SEP 22 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

IQBAL ASHRAF,                                    No. 20-56320

                Plaintiff-Appellant,             D.C. No. 2:20-cv-08506-JWH-AS

 v.
                                                 MEMORANDUM*
RELIANCE MOTORS, LLC, Managing
Member of Reliance Motors, LLC; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    John W. Holcomb, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Iqbal Ashraf appeals pro se from the district court’s order dismissing his

action alleging various federal and state law claims related to a foreclosure sale.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1). Colony Cove


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Props., LLC v. City of Carson, 640 F.3d 948, 955 (9th Cir. 2011). We affirm.

      The district court properly dismissed Ashraf’s action for lack of subject

matter jurisdiction because Ashraf failed to allege a federal question or complete

diversity of citizenship in his complaint. See 28 U.S.C §§ 1331, 1332; Rivet v.

Regions Bank of La., 522 U.S. 470, 475 (1998) (to establish jurisdiction under

§ 1331, a federal question must be “presented on the face of the plaintiff’s properly

pleaded complaint” (citation and internal quotation marks omitted)); Caterpillar

Inc. v. Lewis, 519 U.S. 61, 68 (1996) (§ 1332 applies only when “the citizenship of

each plaintiff is diverse from the citizenship of each defendant”).

      The district court did not abuse its discretion by dismissing Ashraf’s

complaint without leave to amend because amendment would be futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      We reject as without merit Ashraf’s contentions that the district court judge

was biased against him and violated his constitutional rights.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                          2                                       20-56320
      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Ashraf’s request for judicial notice, set forth in the opening brief, is denied.

      Ashraf’s motion for default judgment (Docket Entry No. 4) is denied.

      AFFIRMED.




                                          3                                     20-56320